DETAILED ACTION
1.	This action is responsive to the following communication: Request for Continued Examination filed on 09/22/2021.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.


Allowable Subject Matter
3.	Claims 1, 4 and 21-38 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Kim teaches the limitation: “allocating screen space to different regions of the user interface presented on a mobile device, resizing each region based upon user input within the user interface”. But the claims recite a different combination of limitation: “wherein the UI includes an upper area displaying status information pertaining to the user terminal, wherein the status information includes an indication of battery charge, and a lower area displaying a plurality of selectable input receiving units; wherein the plurality of selectable input receiving units comprises one or more software applications represented by graphical icons; wherein a size of the upper area and lower area in relation to the UI defines a ratio; wherein the UI and the screen size are initially substantially equal in size, thereby defining an initial UI size; wherein the input unit is configured to receive a first touch event, wherein in response to the first touch event, the UI control unit is configured to resize the UI into a reduced form to define a reduced UI, wherein the reduced UI is smaller than the screen size and wherein a difference in area between the reduced UI and the screen size defines a space; wherein the reduced UI defines a smaller upper area and a smaller lower area, wherein a size of the smaller upper area and smaller lower area in relation to the reduced UI substantially maintains the ratio; wherein the space excludes the smaller upper area and smaller lower area; wherein the control unit is configured to execute an application within the reduced UI; wherein the input unit is configured to receive a second touch event, wherein in response to the second touch event, the UI control unit is configured to resize the reduced UI into an enlarged UI, wherein the enlarged UI is larger than the reduced UI; wherein the enlarged UI defines an enlarged upper area and enlarged lower area; and wherein a size of the enlarged upper area and enlarged lower area in relation to the enlarged UI maintains the ratio”, that is not suggested or shown by Kim.

The prior art of Robertson teaches another combination, “giving the user the ability to reduce and enlarge user interface display areas by scaling”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        October 20, 2021